Exhibit 10.1

 

EMPLOYMENT CONTRACT

 

between

 

RGLD Gold AG

Baarerstrasse 71

6300 Zug

 

(hereinafter referred to as the “Company”)

 

and

 

Daniel Breeze

Kirchbodenstrasse 16

8800 Thalwil

 

(hereinafter referred to as the “Employee”,
and together with the Company, the “Parties”)

 

1.                                               POSITION / SCOPE OF
RESPONSIBILITY / SIGNING AUTHORITY

 

1.1                                        The Employee shall be employed by the
Company as Vice President Corporate Development.

 

1.2                                        The principal duties of, and
responsibilities assigned to, the Employee are listed in detail in the job
description attached hereto as Schedule 1.2 (the “Job Description”). The Job
Description forms an integral part of this Employment Contract and can be
supplemented, extended or modified with the agreement of both Parties. By
signing this Employment Contract, the Employee confirms having received a copy
of the Job Description and being aware of its contents.

 

The Company reserves the right to assign to the Employee additional duties and
responsibilities of similar nature in line with the Employee’s skills if this
becomes

 

1

--------------------------------------------------------------------------------



 

necessary. The Company may, from time to time, require the Employee to perform
duties normally undertaken by other employees or contractors, including
different or additional duties, but not duties which the Employee cannot
reasonably perform.

 

1.3                                        The Employee shall report to the
Chairman of RGLD Gold AG (“RGAG), presently Tony Jensen.

 

1.4                                        The Company may confer certain
signing authority on behalf of the Company to the Employee, whereby it reserves
the right to revoke such authority at any time.

 

2.                                               DUTY OF CARE AND LOYALTY /
COMPLIANCE / NON-COMPANY BUSINESS ACTIVITIES

 

2.1                                        The Employee shall exercise his
functions diligently, efficiently and responsibly. He shall at all times act in
the best interests of the Company and in furtherance of the Company’s business
affairs and shall at all times comply with all applicable laws, statutes and
regulations.

 

2.2                                        In carrying out his responsibilities
the Employee shall comply with all of the Company’s instructions, policies,
rules, regulations and procedures as amended from time to time.

 

2.3                                        In case of absence from his
work-place, the Employee shall take the necessary measures to be reachable and
to ensure the proper attendance to his functions.

 

2.4                                        The Employee shall devote his entire
working time to the Company. Without prior written approval of the Company, he
shall not, directly or indirectly, engage or interest himself in any other
professional or private activity, whether remunerated or not, which could
adversely affect his availability and work for the Company or which could
conflict with his obligations to the Company.

 

3.                                               WORKING HOURS / PLACE OF WORK

 

3.1                                        The Employee shall be employed on a
full-time (100%) basis.

 

3.2                                        The Employee’s working hours shall be
determined based on the actual needs of the Company in accordance with the
Employee’s position and responsibilities. The Employee recognizes that he is
being employed in a managerial function and that the work connected with his
position may require working time beyond and in excess of normal working hours.
The Employee acknowledges that this extra working time is fully covered by his
remuneration as per Clause 4 and by the provisions regarding vacation and public
holidays as per Clause 6. He expressly waives any right to additional
remuneration or extra time off.

 

2

--------------------------------------------------------------------------------



 

3.3                                        The Employee’s regular place of work
is at the office of the Company in Zug, Switzerland. The Employee recognizes
that his responsibilities are likely to involve travel (e.g., to locations of
other Royal Gold, Inc. (“Royal Gold”) group companies (“Group”) and/or to work
at other locations) on a temporary basis with no right to additional salary.

 

4.                                               REMUNERATION / OTHER BENEFITS /
DEDUCTIONS

 

4.1                                        The Employee receives a gross annual
base salary of CHF 350,000 (“Annual Base Salary”). The salary is paid in 12
equal installments and shall be transferred before or on the last business day
of each month to a bank account specified by the Employee.

 

4.2                                        In addition to his Annual Base
Salary, the Employee may be granted a discretionary cash bonus. The bonus level
for this position generally ranges from 60% to 90% of the Annual Base Salary. 
It is up to the Company to determine such bonuses taking due account of the
Employee’s project related and/or Company related performance as well as the
Company’s overall business success. The Employee is not entitled to claim a
bonus, and will not be entitled to do so even if bonuses have been paid
repeatedly and regularly in previous years. If a bonus is granted, payment shall
be effected in early September of each year. No bonus will be granted or paid if
either party has given notice of termination, or the employment has terminated,
before the date announced as the payment date.

 

The Employee will also be eligible for discretionary stock-based compensation
under the Royal Gold 2015 Omnibus Long-Term Incentive Plan.  Recommendations for
such stock-based awards are made to the Royal Gold Board of Directors in
August of each year and are granted upon award by the Royal Gold Board of
Directors’ Compensation, Nominating and Governance Committee, in its discretion.

 

4.3                                        The Company will deduct from the
Employee’s gross remuneration paid under this Clause 4 as well as from the
benefits granted under the other terms of this Employment Contract, the
Employee’s statutory social insurance contributions (AHV/IV/EO/ALV) and the
Employee’s contribution to the pension plan as required by the regulations of
the pension service provider. The Company will also deduct the Employee’s taxes
at source, if any.

 

4.4                                        Any allowance for children will be
paid in accordance with the relevant legal provisions.

 

5.                                               EXPENSES

 

5.1                                        The Company will reimburse the
Employee for all expenses arising from the performance of his work (e.g.,
expenses for travelling, overnight lodging, meals on business trips, and
expenses for business-related social representation) in accordance with the
Company’s relevant internal regulations.

 

3

--------------------------------------------------------------------------------



 

6.                                               VACATION / PUBLIC HOLIDAYS

 

6.1                                        In addition to the public holidays in
Zug, Switzerland, the Employee is entitled to vacation of twenty (20) working
days per year, which shall be taken in coordination and agreement with his
superior. In case of commencement and/or termination of this Employment Contract
during the calendar year, the Employee is entitled to a pro rata vacation
allowance.

 

6.2                                        As a rule, vacation days shall be
taken in the calendar year in which they accrue.

 

7.                                               SALARY IN CASE OF SICKNESS OR
ACCIDENT

 

7.1                                        If the Employee is unable to work due
to sickness, the Company will pay his salary in accordance with Clause 4.1
during a period of 30 days. The Employee will subsequently be paid during a
period of 720 days maximum (including the 30 days mentioned before) the amount
disbursed by the insurance company to offset the economic consequences of
prevention from work (Taggeldversicherung), i.e. 80% of his salary as per Clause
4.1. The Company will pay 100% of the insurance fees.

 

7.2                                        The Company provides for insurance to
offset the economic effects of work-related and non-work-related accidents of
the Employee. The insurance fees are to be fully paid by the Company. With
regard to the details relating to waiting period, cover during the waiting
period, insurance coverage, benefits and entitlement to claims, the relevant
regulations of the insurance company (which are available at all times to the
Employee) apply.

 

7.3                                        The Employee’s superior must be
informed as soon as practicable (preferably via telephone) on the first day of
the Employee’s absence for any reason. The Employee must keep the Company
informed, including the anticipated date of return to work. If unable to work
due to illness or accident exceeding five working days, the Employee is obliged
to provide a medical certificate. The Company reserves the right to request a
medical certificate or, at the Company’s expense, a medical examination of the
Employee by a physician, even if the Employee’s absence from work is for less
than five working days.

 

8.                                               PENSION

 

8.1                                        In accordance with the relevant
federal statute (BVG), the Company will provide for the Employee’s retirement,
survivors, and disability insurance (“Pension Plan”).

 

8.2                                        The details regarding the benefits of
this insurance as well as the contributions to be paid by the Company and the
Employee are set forth in the regulations of the pension scheme provider.

 

4

--------------------------------------------------------------------------------



 

9.                                               DURATION AND TERMINATION OF
EMPLOYMENT CONTRACT

 

9.1                                        This Employment Contract commences on
January 1, 2019. The validity of this Employment Contract is subject to the
condition that the Employee holds at all times a valid work permit for
Switzerland.

 

9.2                                        This Employment Contract is entered
into for an indefinite period of time, but ends without notice at the end of the
month in which the Employee reaches retirement age, as defined by Swiss law.

 

9.3                                        The first three months of the
employment relationship are deemed to be a probationary period. During this
time, the Employment Contract may be terminated by the Company or the Employee
at any time by observing a notice period of one week, such termination to become
effective at the end of the week after expiration of said one-week period.

 

9.4                                        After the probationary period, this
Employment Contract may be terminated by the Company or the Employee by
observing a notice period of one month during the first year of service, and two
months thereafter, such termination to become effective at the end of the
calendar month after expiration of the notice period.

 

9.5                                        This Employment Contract can further
be terminated with immediate effect for valid reasons pursuant to Article 337 of
the Swiss Code of Obligations (“CO”).

 

9.6                                        The notice of termination shall be
notified in writing or in any other text form (e.g., by e-mail, text message or
the like).

 

9.7                                        In the event of termination by either
party, the Company shall be entitled to fully or partly put the Employee on
leave of absence (“Garden Leave”) for the remaining period of his employment
with continuing payment of his contractual remuneration and to exclude the
Employee from the premises of the Company. Unless otherwise agreed between the
Parties, any remaining vacation entitlement at that time shall be credited to
the period of leave of absence. During the Garden Leave, the obligations of the
Employee, in particular under Clauses 2 and 10 through 13, remain in full
effect. Further, during the Garden Leave, the Employee shall keep the Company
reasonably informed of his whereabouts so that he may be called upon to provide
any appropriate information and support as reasonably requested by the Company.

 

9.8                                        If (a) the Company terminates the
employment relationship without the Employee having given it any good cause to
do so (within the meaning of Article 340c, para. 2 CO), or (ii) the Employee
terminates the employment relationship for good cause attributable to the
Company (within the meaning of Article 340c, para. 2 CO), and any such
termination occurs within ninety (90) days prior to or within two (2) years
after the occurrence of a Change of Control (as defined below), then the Company
shall pay to the Employee, and Employee shall be entitled to receive, the
following payments (“Change of Control

 

5

--------------------------------------------------------------------------------



 

Severance Payment”), provided the Employee submits to the Company an irrevocable
statement in a form and with contents acceptable to the Company and duly
executed at the earliest thirty-two (32) days after the employment relationship
has come to an end (“Termination Date”), confirming that the employment
relationship has ended more than one month ago and that the Employee has no
claims against the Company or any of its affiliates other than the Change of
Control Severance Payment and those claims expressly mentioned in a termination
agreement or comparable document that shall be executed by the Parties in
connection with the termination of the employment relationship:

 

(a)                        one and one-half (1.5) times the Annual Base Salary
(gross), in accordance with Clause 4.1, as applicable at the time the notice of
termination of the employment relationship is received by the relevant Party;
and

 

(b)                        one and one-half (1.5) times the average of the cash
bonus paid to the Employee in accordance with Clause 4.2 for the three (3) full
fiscal years ending immediately prior to the Termination Date; or, in case the
employment relationship has not yet lasted for three (3) full fiscal years, the
average of the cash bonus paid to the Employee in accordance with Clause 4.2 for
the actual number of full fiscal years of the employment relationship with the
Company completed prior to the Termination Date.

 

The amounts mentioned under para. (a) and (b) of this Clause 9.8 are payable
within sixty (60) days of the Termination Date, but in any event not before
seven (7) days have passed since receipt by the Company of the Employee’s
irrevocable statement contemplated above.

 

For purposes of this Clause 9.8, “Change of Control” means any of the following:
(i) the dissolution or liquidation of Royal Gold or a merger, consolidation or
reorganization of Royal Gold with one (1) or more other entities in which Royal
Gold is not the surviving entity, (ii) a sale of substantially all of the assets
of Royal Gold to another person or entity, (iii) any transaction (including
without limitation a merger or reorganization in which Royal Gold is the
surviving entity) which results in any person or entity (other than persons who
are stockholders or affiliates immediately prior to the transaction) owning
fifty percent (50%) or more of the combined voting power of all classes of stock
of Royal Gold, or (iv) during any period of two (2) consecutive years, members
who at the beginning of such period constituted the Board shall have ceased for
any reason to constitute a majority thereof, unless the election, or nomination
for election, by Royal Gold’s equity holders of each director shall have been
approved by the vote of at least a majority of the directors then still in
office and who were directors at the beginning of such period (so long as such
director was not nominated by a person who has expressed an intent to effect a
Change of Control or engage in a proxy or other control contest).

 

9.9                                        At the request of the Company, but in
any event on the last working day at the latest, the Employee is obliged to
leave with, and return to, the Company all documents, notes,

 

6

--------------------------------------------------------------------------------



 

drafts, address files, letters and all other business data, irrespective of the
data carrier. The Employee is not allowed to make or keep copies thereof. At the
same time, he must also return all keys, access badges, mobile phone, laptop
computer and all other property of the Company and Royal Gold. The Employee
shall further leave with and return to the Company all access codes and data to
the (electronic) systems used by him in connection with his employment
relationship with the Company.

 

10.                                        CONFIDENTIALITY / DATA PROTECTION

 

10.1                                 The Employee undertakes to keep secret and
not to reveal the existence and/or content of any facts, data, or other kinds of
business information (such as information concerning business activities and
practice, business relationships, research and development projects, production
processes, financial standing, inquiries, communications, mandates etc.) related
to the Company or any of its affiliates, their clients and business partners
which comes to his knowledge in the course of the performance of his work and is
not generally known or accessible to third persons. The obligation of
confidentiality includes, in particular, the names of clients/potential clients
as well as manufacturing and business secrets.

 

10.2                                 The Employee acknowledges that he may, in
the course of the performance of his work, have access to information which is
protected by the federal statute on data protection (Datenschutzgesetzgebung),
namely with respect to personal data concerning the Company and its staff, its
actual or potential clients and business partners. Such personal data is
expressly covered by the duty of confidentiality referred to in Clause 10.1.

 

10.3                                 The Employee continues to be bound to
secrecy as per Clauses 10.1 and 10.2 after termination of the Employment
Contract.

 

10.4                                 The Employee acknowledges that any breach
of the secrecy obligation as per Clause 10.1 and/or Clause 10.2 constitutes a
serious breach of confidence and may give grounds for immediate termination of
this Employment Contract by the Company without advance notice as per Clause 9.5
as well as grounds for claims by the Company for damages and penal sanctions.

 

11.                                        REPRESENTATION AND WARRANTY

 

11.1                                 The Employee represents and warrants that
he will not bring onto the premises of the Company and any affiliate of the
Company or improperly use or disclose, in the course of his employment, any
unpublished document, proprietary information or trade secrets

 

7

--------------------------------------------------------------------------------



 

of any former or concurrent employer or other person or entity, unless consented
to in writing by such employer, person or entity.

 

12.                                        COMPETITION CLAUSE

 

12.1                                 During the employment relationship, the
Employee shall not engage in any other employment, occupation, consulting or
other business activity directly or indirectly related to the business in which
the Company is now involved or becomes involved during the term of the
employment relationship and the Employee shall not engage in any other business
activities that conflict with his obligations to the Company.

 

12.2                                 The Employee undertakes, for a period of
twelve months after termination of this Employment Contract, to refrain from any
kind of competitive activity in the business of creating, financing or acquiring
and managing royalties, metal streams and similar interests involving mineral
properties in the continents of North America, Central and South America,
Africa, Europe and Australia. This applies irrespective of whether the activity
is directly or indirectly (e.g. working for or taking an interest in an
enterprise which carries out activities similar to those of the Company) in
competition with the Company’s and/or its affiliate businesses. The Employee
acknowledges that he is adequately compensated for this non-compete obligation
by his remuneration as per Clause 4. In each and any case of breach of the
contractual duties as set forth in this Clause 12.2, the Employee shall pay the
Company a penalty of CHF 100,000. The payment of the penalty does not relieve
the Employee from performing his contractual duties. The Company is, in
addition, entitled to be indemnified in full for any damage resulting from the
Employee’s non-compliance with his contractual duties. Moreover, the Company is
also entitled to seek injunctive relief to enforce the Employee’s compliance
with his contractual duties (Article 340b(3) CO).]

 

13.                                        INTELLECTUAL PROPERTY RIGHTS

 

13.1                                 The Employee hereby assigns to the Company
to the fullest extent permitted by law, throughout the world and for the entire
term of protection, all copyrights (including all rights in software and
databases) and neighboring rights in the works created by the Employee, alone or
with others, within and outside his contractual duties, while performing his
employment activity for the Company. If and to the extent that an assignment of
any of such rights is not permitted under applicable law, the Employee agrees
not to assert them and authorizes the Company to exercise such rights on his
behalf. In particular, the Company shall have the unrestricted right to exercise
the author’s moral rights in the works, including without limitation the right
to alter the works, create derivative works and to determine whether, when, how
and under what name the works shall be published.

 

8

--------------------------------------------------------------------------------



 

13.2                                 All inventions, patents and designs
generated by the Employee, alone or with others, while performing his employment
activity for the Company and within his contractual duties, belong to the
Company, regardless of whether or not they are protectable.

 

13.3                                 All inventions, patents and designs which
are generated by the Employee, alone or with others, while performing his
employment activity for the Company but outside the performance of his
contractual duties, shall also belong to the Company. If the Employee makes any
such invention/design, he shall promptly inform the Company thereof in writing.
The Company shall inform the Employee in writing within six months from receipt
of the written notification whether or not it wishes to acquire the
invention/design. If the Company declares that it wishes to acquire such
invention/design, the Employee shall be entitled to an appropriate special
compensation, which shall be assessed in accordance with Article 332(4) CO.

 

13.4                                 All tangible and/or intangible work
(including without limitation all documents, drawings, samples, know-how, trade
secrets, concepts and ideas) and any intellectual property rights therein, which
are generated by the Employee, alone or with others, within and outside his
contractual duties while performing his employment activity for the Company,
shall belong to the Company.

 

13.5                                 Save for the special compensation according
to Article 332(4) CO, the Employee shall not be entitled to any compensation for
the rights granted to the Company under this Clause 13 in addition to the salary
agreed between the parties.

 

13.6                                 The provisions of this Clause 13 shall
survive the termination or expiration of this Employment Contract.

 

14.                                        ADDITIONAL CLAUSES

 

14.1                                 The Employee hereby warrants that by virtue
of entering into this Employment Contract he will not be in breach of any
express or implied terms of any court order, contract or of any other obligation
legally binding upon him (in particular any obligations owed to his former
employer).

 

14.2                                 This Employment Contract contains the
entire agreement with respect to the employment relationship between the Company
and the Employee and replaces any previous commitments or arrangements between
the Parties, whether in written form or orally, with regard to the subject
matter.

 

14.3                                 Any modifications and amendments to this
Employment Contract are valid only if made in writing and signed by both
Parties, except for salary increases, which may be granted unilaterally by the
Company.

 

9

--------------------------------------------------------------------------------



 

14.4                                 The following document referred to in this
Employment Contract is, in its updated version, an integral part hereof:

 

(i)                 Job Description Schedule 1.2

 

14.5                                 Should any clause of this Employment
Contract be in conflict with a mandatory legal provision, the proper legal
provision that comes closest to the Parties’ original intent shall apply. The
validity of all other Clauses of this Employment Contract shall not be affected
thereby.

 

14.6                                 The Employee acknowledges that his personal
data (in particular, date of birth, address, marital status, professional
education) as well as his data regarding place of work, job description, salary
and related information, pension plan and social security data and vacation time
will be maintained and processed abroad. The Employee authorizes the Company to
transfer and process this data abroad, in particular to and in the central
database of Royal Gold which is currently located in Denver, Colorado, United
States. This data will be treated confidentially, its only purpose being for
internal documentation and information within Royal Gold. The Company and Royal
Gold have taken appropriate steps to ensure that the information relating to the
Employee has and will have the same protection in the United States and other
countries outside Switzerland as such information would have within Switzerland.
The Employee has the right to inspect the personal data collected by the Company
or the Group and to request that any incorrect or obsolete data be corrected or
updated.

 

15.                                        APPLICABLE LAW AND JURISDICTION

 

15.1                                 This Employment Contract shall be governed
by and construed in accordance with, the substantive laws of Switzerland.

 

15.2                                 All disputes arising out of and/or in
connection with this contract, including with respect to its conclusion,
validity and enforceability, shall be subject to the jurisdiction of the
competent courts determined in accordance with the Swiss Civil Procedure Code
(“Schweizerische Zivilprozessordnung, ZPO”).

 

10

--------------------------------------------------------------------------------



 

RGLD GOLD AG

 

 

 

/s/ Tony Jensen

 

Name: Tony Jensen

 

Function: Chairman

 

Santiago, Chile /  December 12, 2018

 

 

 

 

 

/s/ Martin Weber

 

Name: Martin Weber

 

Function: Director

 

Zürich, Switzerland / January 1, 2019

 

 

 

 

 

DANIEL BREEZE

 

 

 

/s/ Daniel Breeze

 

Daniel Breeze

 

Zürich, Switzerland / January 1, 2019

 

 

--------------------------------------------------------------------------------



 

Schedule 1.2

 

Job Description

 

Reporting to the RGAG Chairman, the Vice President Corporate Development will be
responsible for managing and directing the activities focused on the continued
growth of the organization by identifying, evaluating, recommending, and
negotiating value-added new business opportunities.  As the senior member of the
global business development team, the Vice President Corporate Development will
lead and coordinate worldwide business development functions.

 

Specifically, the Vice President Corporate Development will also be responsible
for:

 

·                  Managing and leading global business development efforts to
ensure a collaborative, motivated, effective and highly credible international
team.

 

·                  Developing business opportunities resulting in accretive
growth:

 

·                  Identify, monitor, organize, prioritize and pursue new
business opportunities, thinking creatively and innovatively, and act on own
ideas without significant direction,

·                  Evaluate such opportunities individually when appropriate or
in a team setting when necessary,

·                  Manage the negotiation, structuring, financing, due diligence
and execution of transactions, and

·                  Manage funding period commitments and rights of the company
and monitor commitments and obligations of the counterparty to ensure successful
project completion.

 

·                  Refining the growth strategy and creating new products in
conjunction with the officers and Boards of Directors of RGAG and RGI.

 

·                  Enhancing strategies and processes in identifying and acting
on transactions to facilitate fast, competitive, thorough, efficient and
effective decision making.

 

·                  Tracking competitor activities.

 

·                  Traveling as necessary to build and sustain effective
relationships and alliances while honoring the highest level of ethics, both
internally and externally.

 

·                  Delivering regular reports and presentations on opportunities
and transactions to the officers and Boards of Directors of RGAG and RGI.

 

·                  Ensuring compliance with policies and procedures, ethical
practices, government agencies’ guidelines and accrediting organizations’
criteria.  Keeping abreast of changes in law, regulations and policies and
procedures.

 

·                  Managing RGAG’s Zug office.

 

·                  Supporting the broader organization when needed, including
but not limited to participating in marketing, presentations, and potentially
spokesperson responsibilities when requested.

 

1

--------------------------------------------------------------------------------